Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 25, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147648                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  BAC HOME LOANS SERVICING, L.P.,                                                                        David F. Viviano,
  f/k/a COUNTRYWIDE HOME LOANS                                                                                       Justices
  SERVICING, L.P.,
             Plaintiff/
             Counter-Defendant-Appellee,
  v                                                                SC: 147648
                                                                   COA: 309048
                                                                   Oakland CC: 2011-118609-CH
  ROMAN LUNDIN,
          Defendant/Counter-Plaintiff/
          Third-Party Plaintiff-Appellant,
  v
  MORTGAGE ELECTRONIC REGISTRATION
  SYSTEMS, INC.,
            Third-Party Defendant-Appellee,
  and
  TROTT & TROTT, P.C.,
            Third-Party Defendant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 23, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 25, 2013
           t1118
                                                                              Clerk